DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a regulating device” in line 23 of claim 1, which is equivalent to --- a device for regulating ---.
A review of the P.G. Pub. Version of the specification discloses a valve in paragraph 137 for the means-plus-function of “regulating device”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second gas waste” in line 13. However, only one “gas waste” is recited and no “first gas waste” is recited, hence it is unclear if there are two gas wastes. For purposes of the examination, the claim is being interpreted to mean that there is a single gas waste present.
Claim 1 recites “a third pump” in line 15 and “a second pump” in line 20. However, there is no recitation of a first pump. Hence it is unclear if the recitations of the “third pump” and the “second pump” mean that there are three pumps or only two pumps. For examination purposes the limitations are being interpreted to mean that there two pumps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno, et al., US 5223434 (submitted in IDS dated 15/19/2021) in view of Hirschman et al., US 20110178359 and Dhawale, et al., 20100121184.

Regarding claim 1, Kanno teaches a method for preparing H2150 for use in Positron Emission Tomography, said method comprising the steps of;
 - converting a gas mixture comprising 150 and H2, to H2150 under increased temperature (Kanno describes a conventional production of H2150 over heat in col. 1, lines 26-34);
 - providing a valve (23) control element for regulating a flow of said gas mixture (col. 3, lines 3-11);
 - combining H2150 with saline from a first saline feed to produce a saline solution of H2150 (col. 1, lines 50-56);
 - providing a first radiation detector (RI detector 56) for measuring the radioactivity in said saline solution of H2150 (col. 1, lines 50-54);
 - regulating said gas mixture flow with the first radiation detector (col. 2, lines 8-16 describes detecting the amount of radioactive isotope (RI) in the solution contained in the collecting bottle, where a determination is made if a radiation amount has been reached and hence providing a regulation of the flow of the gas mixture as the by the amount of the RI in the collecting bottle);
 - providing a reservoir for receiving the saline solution of H2150 (col. 1, lines 50-51 discloses a collecting bottle 51);
 - providing a second gas waste for venting any excess gas from said reservoir (see waste gas cylinder of col. 5, lines 27-30);
- providing a conveying tube (see conveying pipe 4) and a second pump (vacuum pump 3) for circulating the saline solution of H2150 from the reservoir through a loop element (coil portion 69) and back into said reservoir (col. 3, lines 1-11 describe H2150 being conveyed);
 - providing a regulating device (three-way valve 61 of fig. 2 and col. 1, lines 63-65);
 - establishing a first bolus of said saline solution of H2150 in the loop element, the first bolus having a predefined volume and radioactivity concentration (col. 2, lines 23-29 describes producing an injection fluid of a required amount immediately before injection. As indicated above, col. 2, lines 8-16 describes detecting the amount of radiation in a given fluid of the collecting bottle, and hence the volume and concentration of the fluid is known as a result);
Kanno does not teach - providing a third pump, the third pump being connected at one end to the reservoir and at another end to a decay line, the decay line being connected to a liquid waste;
 - pumping with the third pump any excess liquid waste from the reservoir through the decay line and into the liquid waste;
- providing a second saline feed;
 - collecting a predefined second bolus of saline from said second saline feed;
 - injecting said second bolus at a predefined speed into the loop element, so that the second bolus pushes the first bolus into a patient line;
- regulating the injection profile of the first bolus with said injection speed and volume of the second bolus.

However, Hirschman teaches an integrated radiopharmaceutical patient treatment system is disclosed including a patient support platform with an associated patient stimulus apparatus, an imager proximate the patient support platform (see abstract) for providing a third pump (second fluid pump 258 of paragraph 157), the third pump being connected at one end to the reservoir (reservoir in paragraph 137) and at another end to a decay line, the decay line being connected to a liquid waste (waste container 272 of paragraph 156);
 - pumping with the third pump any excess liquid waste from the reservoir through the decay line and into the liquid waste (see paragraph 157);
- providing a second saline feed (see saline solution container 266 and fluid path 268 of fig. 3 leading to the patient);
 - collecting a predefined second bolus of saline from said second saline feed (see paragraph 141 for the supply of the saline bolus into fluid path 268 from other portions of the system by the fluid path 290 as described in paragraph 157);
 - injecting said second bolus at a predefined speed into the loop element, so that the second bolus pushes the first bolus into a patient line (paragraph 162 states that “saline is often used to separate the fluids or to push the final fluid volume into the patient so that some or the entire dose does not remain in the tubing” and paragraphs 168-169 includes that the pushing of the saline is performed at a flow rate that allows the specified dose of the drug to be delivered to the patient. Here, the patient line is the section 268, as described in paragraph 157 so that the second saline is pushed from the fluid paths 290, for example, into the patient line 268);
- regulating the injection profile of the first bolus with said injection speed and volume of the second bolus (paragraph 116 indicates the system functions to provide an optimum injection profile, meaning the functions of the syringe, as described in paragraph 162 as controlling the delivery rate and dynamics of the dose and saline regulates the injection profile of the dose and saline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kanno’s method for providing a third pump, the third pump being connected at one end to the reservoir and at another end to a decay line, the decay line being connected to a liquid waste; pumping with the third pump any excess liquid waste from the reservoir through the decay line and into the liquid waste; providing a second saline feed; collecting a predefined second bolus of saline from said second saline feed; injecting said second bolus at a predefined speed into the loop element, so that the second bolus pushes the first bolus into a patient line; and regulating the injection profile of the first bolus with said injection speed and volume of the second bolus, as taught by Hirschman, hence reducing radiation exposure (paragraph 6) while also improving safety for attending personnel, effectiveness, ease of use, and costs involved in the creation, handling, and transport of radioactive fluids (paragraph 19).
Kanno in view of Hirschman does not teach - measuring with a second radiation detector adjacent to the patient line an injection profile of said first bolus.
However, Dhawale teaches a dispensing station dispenses a large quantity of a radiotracer to one or more positron emission tomography imaging stations (see abstract) for measuring with a second radiation detector (ion chamber of paragraph 73) adjacent to the patient line an injection profile of said first bolus (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kanno’s method, as modified by Hirschman to measure with a second radiation detector adjacent to the patient line an injection profile of said first bolus, as taught by Dhawale, allowing the adequacy of the radioactivity of each individual dose to be verified immediately prior to injection, and in close proximity to the site of injection (paragraph 73).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793